Citation Nr: 0503007	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-09 695	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to an increased disability rating for a 
service-connected low back disorder, currently evaluated as 
20 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at law

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).  

Procedural history

The veteran served on active duty from February 1966 to 
January 1969. 
Service in Vietnam is indicated by the evidence of record.

In March 1998, the RO received the veteran's claims of 
entitlement to service connection for a dental disorder and 
for disorders of the skin and digestive system.  In a 
September 1998 rating decision, the RO denied each of the 
claims.  The veteran disagreed with the September 1998 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in April 1999.  In July 2003, the Board 
remanded these issues for further evidentiary development.  
After the requested development was accomplished, the RO 
issued a supplemental statement of the case (SSOC) which 
continued the previous denials. 

In a June 2002 rating decision, the RO granted service 
connection for headaches and assigned a noncompensable 
disability rating.  The RO also granted service connection 
for a low back disorder and assigned a 10 percent disability 
rating.  The veteran disagreed with ratings assigned.  The RO 
subsequently granted a 10 percent disability rating for 
headaches and a 20 percent disability rating for the back 
disorder.  The veteran specifically disagreed with the 
increased ratings in January 2003.  He perfected his appeal 
with the timely submission of a VA Form 9 in June 2004.
  
Issues not on appeal

The Board observes that in the September 1998 rating decision 
the RO also denied the veteran's claim of entitlement to 
service connection for malaria.  The veteran appealed that 
denial, and it was among the issues remanded by the Board in 
July 2003.  However, in a May 2004 letter, the veteran 
indicated that, based on information recently obtained from 
his physician, he no longer wished to pursue a claim for 
malaria, but instead was claiming entitlement to service 
connection for a "stress-related condition."  He stated 
that, "if changing the title is not acceptable, please 
discontinue [the claim for malaria] and I will file a new 
claim."  The Board interprets the veteran's statement as a 
withdrawal of his appeal with respect to malaria.  See 
38 C.F.R. § 20.204(c) (2004).  Thus, that issue is no longer 
in appellate status and will not be further addressed.  

If the veteran wishes to pursue a claim of entitlement to 
service connection for a stress-related condition, he may 
file a new claim with the RO, specifying the disability he 
claims.

The veteran also perfected an appeal as to a noncompensable 
rating assigned his service-connected deviated septum.  
However, the rating was increased to 10 percent in an April 
2004 rating decision, and the veteran submitted a letter in 
May 2004, stating that he was satisfied with the decision and 
wished to withdraw his appeal as to that issue.  Accordingly, 
that issue, too, is no longer in appellate status and will 
not be addressed here.  See 38 C.F.R. § 20.204(c) (2004).

The Board observes that the veteran appealed September 1998 
denials of service connection for post-traumatic stress 
disorder (PTSD), hearing loss, and tinnitus.  
In an August 2001 rating decision the RO granted service 
connection for PTSD and in a November 2001 rating decision it 
granted service connection for bilateral hearing loss and 
tinnitus.  The veteran has not appealed those decisions, and 
accordingly, those issues will be addressed no further in 
this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
effective date or the compensation level assigned for the 
disability].

In a November 2001 rating decision, the RO granted service 
connection for a right leg disorder, and assigned a 
noncompensable disability rating.  In a June 2002 rating 
decision, the RO granted service connection for a cervical 
and thoracic spine disorder, a right hip disorder, and a 
lacerated right eyebrow.  It assigned disability ratings of 
10 percent, 10 percent, and noncompensable, respectively.  In 
a July 2003 rating decision, the RO denied service connection 
for disabilities of the kidney, gall bladder and thyroid.  In 
an April 2004 rating decision, it denied service connection 
for diabetes and in a June 2004 rating decision it granted 
service connection for an eye disorder and assigned a 
noncompensable disability rating.  To the Board's knowledge, 
the veteran has not disagreed with any of those decisions.  
Accordingly, those issues are not within the Board's 
jurisdiction and they will be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In a June 2004 attachment to a VA Form 9, the veteran 
asserted entitlement to service connection for heel spurs and 
a hernia.  These issues have not yet been adjudicated by the 
RO.  They are accordingly referred to the RO for appropriate 
action.

Non issues

In an April 1999 VA Form 9 the veteran (or more like his 
representative) also included four additional "issues", 
entitlement to an advisory/independent medical opinion, 
entitlement to adequate reasons and bases, entitlement to a 
thorough and contemporaneous examination, and "inadequate VA 
exam."  Those four items are not issues before the Board, in 
that they identify no benefit sought, but are in fact 
contentions with respect to the RO's development of his 
claims.  Although the veteran is free to raise such matters 
for consideration by the Board, they are not in and of 
themselves issues.  The Board will address those contentions 
in the VCAA section below.

Remanded issue

The issue of entitlement to an increased disability rating 
for headaches is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran did not experience dental trauma in service, 
and he did not file a claim for service connection for a 
dental disorder for outpatient treatment purposes within a 
year after his separation from active service.

2.  Competent medical evidence does not reveal that the 
veteran's skin disorder is causally related to an injury or 
disease incurred in military service or to any service-
connected disability.

3.  Competent medical evidence does not reveal that the 
veteran's gastrointestinal disorder is causally related to an 
injury or disease incurred in military service or to any 
service-connected disability.

4.  The veteran's service-connected low back disability is 
manifested by complaints of pain and weakness, with 
prostrating episodes approximately one per month.  Objective 
clinical findings include diagnoses of a bulging disc at L4-5 
and limitation of forward flexion. 




CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
dental disability, nor is he entitled to VA dental treatment 
by reason of a dental disorder incurred as a result of his 
active military service.  38 U.S.C.A. §§ 1110, 1712 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2002).

2.  A skin disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  A gastrointestinal disorder was not incurred as a result 
of the veteran's active military service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The criteria for a higher disability rating for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a dental disorder, a skin disorder and a gastrointestinal 
disorder.  He is also seeking entitlement to an increased 
disability rating for his service-connected low back 
disorder.  As discussed elsewhere in this decision, the claim 
of entitlement to an increased disability rating for 
headaches will be addressed in the REMAND portion of this 
decision.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



The former well grounded claim requirement 

The RO initially denied the veteran's claims of entitlement 
to service connection by finding that the claims were not 
well grounded.  The VCAA eliminated the concept of a well-
grounded claim, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (the Court) 
(previously the Court of Veterans' Appeals) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. (2000) (per curiam), in which the Court 
held that VA could not assist in the development of a claim 
that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in  SSOCs dated July 2003, March 
2004, and April 2004, the RO denied service connection for 
the veteran's skin, gastrointestinal and dental disorders 
based on the substantive merits of the claims.  Thus, any 
procedural defect contained in past RO adjudications which 
applied the now obsolete well groundedness standard has since 
been rectified.  The veteran was given the opportunity to 
submit evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 1998 and October 2002 rating 
decisions, by the April 1999 and May 2004 SOCs, and by the 
July 2003, March 2004, and April 2004 SSOCs of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in 
September 2002, with a copy to his representative, which was 
specifically intended to address the requirements of the VCAA 
with respect to the skin, digestive, and dental claims.  That 
letter explained in detail the elements that must be 
established in order to grant service connection; it 
enumerated the evidence already received; and it provided a 
description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
September 2002 VCAA letter, the RO informed the veteran that 
the RO would "make as many requests as necessary to obtain 
records from Federal agencies, including records of treatment 
at a VA medical facility," and would "make reasonable 
efforts to obtain relevant evidence such as private medical 
records, employment records, or records from state or local 
government agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The September 2002 letter told the veteran to provide "the 
name of the person, agency, or company who has relevant 
records; [...] the full address of this person, agency, or 
company; [...] the approximate time frame covered by the 
records; and [...] the condition for which you were treated, in 
the case of medical records."  He was also told to "sign a 
release that gives us the authority to request documents for 
you."  And, to "obtain and submit any lay statements in 
support of your claims."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2002 letter requested the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

With respect to the veteran's back claim, a letter was sent 
to the veteran in March 2004, which provided essentially the 
same information as the September 2002 letter.  It explained 
what evidence was necessary to support the veteran's 
increased rating claim, and it also detailed the evidence 
already of record.  The RO also sent the veteran a letter in 
July 2004 to inform him of the evidence necessary to support 
his secondary service connection claim for a digestive 
disorder.

The Board finds that the September 2002, March 2004, and July 
2004 letters properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claims, and properly indicated 
which portion of that information and evidence is to be 
provided by the veteran and which portion the Secretary would 
attempt to obtain on behalf of the veteran.  The Board notes 
that, even though the September 2002 letter requested a 
response within 30 days, and the March 2004 letter requested 
a response within 60 days, both also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's service connection claims were initially 
adjudicated by the RO in September 1998, prior to the 
enactment of the VCAA in November 2000.  Furnishing the 
veteran with VCAA notice prior to initial adjudication was 
clearly an impossibility; VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).  Subsequent to furnishing the veteran with 
the VCAA letter in September 2002, the RO readjudicated his 
claims in supplemental statements of the case dated in July 
2003, March 2004, and April 2004.  Thus, any VCAA notice 
deficiency has been rectified.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment records.  The veteran was 
afforded VA examinations in September 1999, August 2001, 
December 2001, March 2002, and August 2004.  

In January 2002, the veteran identified records from his 
private physician, Dr. D.P.M., from Dr. M.H.M. (Kearny 
Clinic), and from the Good Samaritan Hospital.  Those records 
were added to the claim file.  The veteran also submitted 
private chiropractic and physical therapy records.  In April 
2002, the veteran identified records from a Dr. J.L.T. and 
Dr. J.F.  The RO requested those records, but was informed 
that no records for the veteran existed.  The veteran 
identified dental records in September 2002 from the Platte 
Valley Dental Clinic.  In October 2002, the Board attempted 
to obtain the dental records, as well as additional records 
from Good Samaritan Hospital not contained in the records 
already submitted.  Those records were obtained in January 
2003.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.  

In March 2004, the veteran submitted a VA Form 21-4138 in 
regard to the dental, skin, gastrointestinal and back issues, 
stating that he had no further information to submit, and 
requested that VA proceed with his appeal based on the 
evidence of record.  He submitted similar statements in May 
2004 and June 2004.

The Board now turns to the items denominated as "issues" in 
the veteran's April 1999 VA Form 9.  As noted in the 
Introduction, these items include entitlement to an 
advisory/independent medical opinion, entitlement to a 
thorough and contemporaneous examination, and "inadequate VA 
exam."  

[It strongly appears that the veteran himself did not include 
these as issues, since they were written in another hand.  It 
appears that these so-called issues may have been inserted 
into the VA Form 9 by the veteran's (former) representative.  
The veteran has not since raised these matters and as noted 
above has indicated that he believes that the record is 
complete.]  

The veteran requested an independent medical opinion.  The 
law and VA regulations provide that the Board may obtain an 
advisory medical opinion from an independent medical expert 
(IME opinion) when, in its opinion, a medical opinion is 
warranted by the medical complexity or controversy involved 
in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2004).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  See Bielby v. Brown, 
7 Vet. App. 260, 269 (1994).

In this case, for reasons expressed immediately below, the 
Board concluded that the medical evidence of record is 
sufficient and that none of the issues being decided herein 
presents an issue of medical complexity or controversy.  
Accordingly, an IME opinion is not necessary.

The Board notes that a VA nexus opinion has not been obtained 
with respect to the claims of entitlement to service 
connection for gastrointestinal and skin disorders.  As 
stated above, the VCAA provides that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

In this case, as will be discussed in more detail below, the 
medical evidence of record does not show treatment for a skin 
disorder or a digestive disorder in service, and his 
separation examination contains normal findings for both 
systems.  In the absence of competent medical evidence 
relevant in-service disease, referral of this case for an IME 
opinion or other opinion as to etiology of veteran's claimed 
skin and gastrointestinal disabilities would not result in 
probative medical evidence.  
In other words, any medical opinion which provided a nexus 
between the veteran's claimed disabilities and his military 
service would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

In short, in the absence of evidence of a contemporaneous 
diagnosis or report or treatment for related symptoms, any 
such opinion would be speculative and would not aid the Board 
in its decision or benefit the veteran.  Thus, under the 
circumstances presented in this case, a remand or Board 
initiated development for any additional examination or 
opinion would serve no useful purpose because such 
examination is not "necessary".  Cf. Charles v. Principi, 
16 Vet. App. 370 (2002).  
  
The Board additionally observes that the veteran has posited 
what amounts to speculative theories as to why some of his 
claimed disabilities may be related to his military service.  
He has provided absolutely no supporting information or 
evidence which would lead the Board to conclude that further 
inquiry was necessary.  
See 38 U.S.C.A. § 5103A(a)(2) [VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim].

With respect to the matter of purportedly inadequate VA 
examinations, the veteran has been afforded a thorough and 
recent VA examination to evaluate his low back disability.  
The examination adequately addresses the pertinent rating 
criteria, and the veteran does not appear to contend that his 
condition has worsened since that examination was conducted.  
The Board can find nothing to indicate that the examination 
was cursory or that the examiner did not give adequate 
attention to the veteran's complaints.    

Finally, with respect to the vague so-called "issue" of 
"entitlement to an adequate reason and bases [sic]", the 
veteran and his representative have identified no deficiency 
in any communication from the RO, much less why any such 
deficiency would warrant a return of this case to the agency 
of original jurisdiction.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his April 1999 VA Form 9 
that he did not want a BVA hearing, and he did not request a 
hearing before the RO.]  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Service Connection Claims

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

1.  Entitlement to service connection for a dental disorder.

Pertinent Law and Regulations 

Service connection - dental claims

The Board notes as a preliminary matter that the veteran 
initially claimed entitlement to service connection for a 
dental disorder in March 1998.  Effective June 1999, the 
regulations pertaining to entitlement to service connection 
for dental disabilities were revised in terms of the types of 
dental disabilities for which service connection can be 
established.  Because his claim was filed before the change, 
he is entitled to the application of whichever version of the 
regulations is more favorable.  See VAOGCPREC 7-2003.    

The current regulations provide, in pertinent part that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

Under the version of the regulations in effect prior to June 
8, 1999, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis were likewise not considered 
disabling conditions, and could be considered service-
connected solely for the purpose of determining entitlement 
to dental examination or outpatient dental treatment.  
38 C.F.R. § 4.149 (in effect prior to June 8, 1999).  
Accordingly, the Board finds that both versions of the 
regulations are the same for the purposes of this decision.

Eligibility for outpatient dental treatment

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected compensable dental 
disability or condition;

Class II (1)--those having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within 90 days of discharge;

Class II (2)--those having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge;

Class II (a)--those having a service-connected non-
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma.  For the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does 
not include the intended effects of treatment provided during 
service.  VAOPGCPREC 5-97.

Class II (b)--those having a service-connected non-
compensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days;

Class II (c)--those who were prisoners of war for 90 days or 
more;

Class II R (Retroactive)--any veteran who had made prior 
application for and received dental treatment from the VA for 
non-compensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service;

Class III--those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability;

Class V--a veteran who is participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary.

See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 
(2004).

Analysis

Service-connected compensation for dental conditions

The veteran is seeking service connection for dental 
conditions, including cavities and periodontal disease.

The regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth" or 
periodontal disease, and teeth lost as a result of "loss of 
substance of body of maxilla or mandible."  See Simington v. 
West, 11 Vet. App. 41 (1998).  Only the latter are to be 
considered disabling for purposes of service connected 
compensation.  

The evidence here does not show, nor does the veteran 
contend, that he suffered loss of substance of body of 
maxilla or mandible during service.  His claim is essentially 
one for periodontal disease, i.e., cavities and gum disease, 
which he claims to have incurred during service.   

In an April 1999 letter to the RO, the veteran stated that he 
was seeking service connection because his teeth went from 
one cavity to a mouthful of eight cavities during service.  
He also maintained that his gums bled constantly during 
service and a medic told him he had pyorrhea.  In a September 
2002 letter, the veteran stated that he now suffers frequent 
bleeding of the gums and weakened teeth from multiple 
fillings.  Under both the current and former versions of the 
regulations, cited above, such disorders as claimed by the 
veteran may be considered service connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  

There is no evidence of injury to the veteran's teeth or jaw 
during service.  The Board acknowledges that the veteran 
stated in May 2004 that his teeth experienced trauma during 
service.  However, the veteran's use of the word "trauma" 
referred to a program of cleaning, flossing and flushing with 
peroxide.  VA's General Counsel has determined that for the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does 
not include the intended effects of treatment provided during 
service.  See VAOPGCPREC 5-97 [Holding that it would be 
anomalous to conclude that the remedy for an injury or 
disease constitutes further injury; such a definition would 
make virtually any veteran who received dental treatment 
during his or her military service eligible for VA dental 
care].  VA General Counsel opinions are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2004).
 
The Board additionally observes that research conducted by 
the RO through the U.S. Armed Services Center for Unit 
Records Research (CURR) supports the veteran's contentions 
with respect to combat in Vietnam.  However, the veteran has 
not indicated or suggested that there in-service trauma to 
the teeth due to participation in combat.  See 38 C.F.R. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

In short, for reasons explained immediately above, the 
veteran's claim of entitlement to service connection for 
dental disorders fails.

Eligibility for VA dental treatment

While the veteran's claim has been adjudicated as a claim for 
service-connected compensation rather than as one involving 
eligibility for outpatient VA dental treatment, the Court has 
held that a claim for service-connected compensation also 
includes a claim for VA outpatient dental treatment.  See 
Mays v. Brown, 5 Vet. App. 302 (1993).  Accordingly, the 
Board will also consider that matter.  

There is nothing of record which would indicate that the 
veteran falls into any of the categories, enumerated above, 
which would make him eligible for outpatient VA dental 
treatment.  The only category which even remotely applies is 
Class II (2), veterans having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service.  
Eligibility under this category provides a one-time 
correction of the service-connected dental condition if the 
veteran had the required days of service and made application 
for treatment within one year of discharge.  

The Board initially observes that Class II (2) requires 
discharge from active service before October 1, 1981, which 
is satisfied in this case.  The veteran left service in 
January 1969.  Also among the requirements for Class II (2) 
eligibility for one-time correction of the service-connected 
dental conditions is that the veteran makes application for 
treatment within one year of discharge.  In this case, the 
veteran did not make application until March 1998, almost 30 
years after discharge.  

The Board notes that 38 U.S.C.A. § 1712 (b)(2) provides that 
a veteran who is to be released from service shall be given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  The explanation shall be signed 
by the service member, or shall include a certification that 
the member refused to sign.  The Court has held that, if 
there is no certification of record, the time limit is not 
considered to have begun.  See Mays, 5 Vet. App. at 306.  
However, 38 U.S.C.A § 1712(a)(2) became effective in 1981 and 
was held to be inapplicable to veterans who were released 
from active duty prior to this time.  See Woodson v. Brown, 8 
Vet. App. 352 (1995).  Accordingly, the holding in Mays is 
not applicable in the veteran's case.  

In summary, the Board concludes that the only class of 
veterans seeking service connection for purposes of VA dental 
treatment that is arguably applicable to the veteran is Class 
II (2), those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at the time of discharge or release from active 
service, which took place before October 1, 1981.  However, 
persons qualifying under Class II (2) must make application 
for treatment within one year of discharge.  The veteran did 
not do so.  Accordingly, service connection is denied as a 
matter of law.  Accordingly, service connection for dental 
treatment is not warranted as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

2.  Entitlement to service connection for a skin disorder.

The veteran contends that he has a skin disorder that was 
initially incurred during his military service.  The Board 
also notes that the veteran has at times related his skin 
disorder to exposure to Agent Orange, as well as to his 
service-connected psychiatric disorder.  The Board will 
address these contentions separately below.  

Pertinent Law and Regulations 

The general law and regulations applicable to service 
connection claims are set out above and will not be repeated 
here.

Service connection - Agent Orange exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2004).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  38 C.F.R. § 3.309(e) (2004).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e) (2004).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a) (2004).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).  

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

There is evidence of a current diagnosis with respect to the 
skin.  A December 2001 VA examiner diagnosed dermatophytosis 
involving the web space between the left fourth and fifth 
toes.  Accordingly, to the extent of that diagnosis, the 
first Hickson element is met.  

In September 2002, the veteran asserted that he currently 
gets sores on his lips.  In a September 2003 submission, he 
stated that such sores "travel around his mouth" and have 
left a gray scar on 1/3 of his lower lip.  As there is no 
current medical evidence to substantiate the claim with 
respect to sores of the mouth (to the extent that such may 
even be deemed to be a skin condition). Hickson element (1) 
is not satisfied as to such claimed sores.  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board therefore believes that in the absence of an 
identified disability with respect to sores of the mouth, 
service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With respect to Hickson element (2), injury or disease in 
service, the veteran's service medical records are 
pertinently negative.  The veteran's service separation 
examination, conducted in January 1969 contains normal 
findings with respect to the skin and feet.  

The only evidence pertaining to in-service incurrence of 
disease emanates from the veteran himself.  In an April 1999 
statement, the veteran contended that he developed rashes in 
service.  In a September 2002 submission, the veteran stated 
that, while in the military, he developed a fungus between 
the three outside toes on each foot.  

Although the Board does not necessarily disagree that the 
veteran may have experienced transient foot problems or 
rashes in service, he is not competent to diagnose a chronic 
skin disability.  See Espiritu, 2 Vet. App. at 494-5.  The 
Board can identify nothing in the evidence pertinent to 
service to establish or even suggest that the veteran was 
ever diagnosed with or treated for a disorder affecting his 
skin during his military service.  The service medical 
records are entirely negative as to treatment or diagnosis of 
any such disorder and at the time of separation, the medical 
evidence demonstrates that the veteran did not have a 
disability affecting his skin.  

To the extent that the veteran is now contending that he had 
various skin problems in service, his current contentions are 
outweighed by the utterly negative service medical records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].
The Board finds, therefore, that the preponderance of the 
probative evidence does not show the incurrence of a chronic 
skin disorder in service.  Hickson element (2) has therefore 
not been met.

With respect to element (3), medical nexus, the record 
contains no competent medical evidence that purports to 
relate the veteran's current dermatophytosis of the feet to 
his military service.  While the December 2001 VA examiner 
did note that the veteran was complaining of an approximately 
30 year history of some dermatophytosis between the left 
fourth and fifth toes, this is clearly a recitation of the 
veteran's statements and not a medical opinion, and as such 
the Board accords it little weight of probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative].  

With respect to continuity of symptomatology after service, 
the Board finds it significant that the veteran did not 
report a skin disorder to VA until he filed his March 1998 
claim, almost three decades after service.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

A review of the veteran's medical records fails to disclose 
skin problems for decades after service.  Treatment records 
of the veteran from 1970 to present show no complaint or 
diagnosis of dermatophytosis.  The veteran had some skin tags 
removed from his waistline in 1985, but no diagnosis of 
dermatophytosis was rendered.  

The primary evidence with respect to medical nexus comes from 
the veteran's own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a layperson without medical training the veteran 
is not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu, 2 Vet. App. at 
494-5.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of skin problems in service or for 
decades thereafter.  Supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, the Board finds that the third Hickson element 
is not met, and the claim fails on that basis also.

Agent Orange exposure

The veteran has contended that his skin disorder may be 
related to Agent Orange exposure in service.  Since he served 
in Vietnam, exposure to Agent Orange is presumed.  However, 
dermatophytosis is not among the disabilities that are 
presumed to be associated with herbicide exposure under VA 
regulations.  
See 38 C.F.R. § 3.309(e) (2004).  Accordingly, service 
connection is not warranted on that basis.  

While service connection is not warranted on the strict basis 
of the presumptive provisions, in Combee v. Brown, the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).

As noted above, the veteran is presumed to have been exposed 
to Agent Orange during his tour of duty in Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2004).  Thus, the second Hickson 
element is met.  And, as already discussed, the veteran has a 
current diagnosis of dermatophytosis, establishing the first 
Hickson element.  However, the record contains no competent 
medical evidence that purports to relate the veteran's 
recently diagnosed dermatophytosis to his exposure to 
herbicides in service decades earlier.  The veteran has 
presented or identified no such evidence.  His statement that 
he believes there may be such a relationship is not competent 
medical evidence.  See Espiritu, 2 Vet. App. at 494-5.  

In essence the veteran's attempted Agent Orange claim is 
unsupported.  See 38 U.S.C.A. § 5107(a) [a claim has the 
responsibility to present and support a claim for benefits]; 
see also 38 U.S.C.A. § 5103A [VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim].  
Accordingly, the third Hickson element is not met.

Secondary service connection

In addition to the veteran's claim that his skin disorder is 
directly related to service, in a September 2003 letter, he 
also asserted that it is secondary to "stress".  The Board 
notes that the veteran is service connected for a psychiatric 
disorder (PTSD).  Although not artfully stated, the Board 
believes that this raises a claim for service connection on a 
secondary basis.  See Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992) [VA is obligated to consider all issues reasonably 
inferred from the evidence of record].

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies. There 
must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service- connected disability and the current disability.  
See Wallin, 11 Vet. App. at 512.

As noted above, there is evidence of a current skin 
disability, and the veteran is service connected for PTSD.  
Thus, the first and second Wallin elements are met.  The 
question remaining is therefore whether competent medical 
evidence establishes a relationship between the veteran's 
PTSD and his skin disorder.  The Board can identify no 
competent evidence of record that purports to establish such 
a relationship.  Only the veteran's statements support his 
contention as to such a relationship; however, the veteran is 
not competent to offer an opinion as to the etiology of his 
skin disorder.  See Espiritu, 2 Vet. App. at 494-5.  
Moreover, he has furnished or identified no evidence which 
would indicate that such a relationship exists.  This aspect 
of the  claim in essence amounts to rank speculation on the 
veteran's part.  See 38 U.S.C.A. § 5107(a) and 5103A(a), 
discussed above.  Accordingly, the Board concludes that the 
third Wallin element is not met.

Conclusion

For the reasons set out above, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's currently dermatophytosis resulted his military 
service, to include exposure to herbicides in service, or 
that it is proximately due to or the result of his service-
connected PTSD or any other service-connected disability.  
The veteran's claim of entitlement to service connection for 
a skin disorder is accordingly denied.



3.  Entitlement to service connection for a gastrointestinal 
disorder.

The veteran contends that he has a gastrointestinal disorder 
that was incurred during his military service.  He has also 
related his claimed gastrointestinal disorder to his service-
connected psychiatric disorder.  The Board will address these 
contentions separately below.  

Pertinent Law and Regulations 

The general law and regulations applicable to service 
connection claims, and to claims for secondary service 
connection, are set out above and will not be repeated here.

Where a veteran served continuously for 90 days or more 
during a period of war and peptic ulcers (gastric or 
duodenal) becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  A 
proper diagnosis of gastric or duodenal ulcer (peptic ulcer) 
is to be considered established if it represents a medically 
sound interpretation of sufficient clinical findings 
warranting such diagnosis and provides an adequate basis for 
a differential diagnosis from other conditions with like 
symptomatology; in short, where the preponderance of evidence 
indicates gastric or duodenal ulcer (peptic ulcer). Whenever 
possible, of course, laboratory findings should be used in 
corroboration of the clinical data.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The veteran was diagnosed by his private physician with a 
hiatal hernia, reflux esophagitis and duodenitis in March 
1991.  In August 2004, he was again diagnosed with a hiatal 
hernia.  Accordingly, the first Hickson element is conceded 
with respect to these diagnoses.

With respect to an injury or disease in service, the veteran 
was treated for diarrhea in November 1968, but no diagnosis 
was rendered.  There is nothing in the service medical 
records which indicates any gastrointestinal complaints, 
treatment or findings.  The veteran's service separation 
examination, conducted in January 1969, contains normal 
findings with respect to the abdomen and viscera.  

The veteran in essence contends that he believes that he 
might have contracted gastrointestinal problems from malaria 
pills and/or malaria itself.  

While the Board accepts the veteran's statements with respect 
to what occurred during service, i.e., that he experienced 
gastrointestinal symptoms, the veteran is not competent to 
diagnose a disability of the gastrointestinal system, and he 
is not competent to relate the symptoms he suffered during 
service to any disorder currently diagnosed.  See Espiritu, 2 
Vet. App. at 494-5.  The Board can identify nothing in the 
evidence pertinent to service to establish or even suggest 
that the veteran was ever diagnosed with or treated for a 
disorder affecting his upper gastrointestinal system during 
his military service.  The service medical records are 
entirely negative as to any such disorder.  The veteran was 
treated for diarrhea in November 1968, but no diagnosis was 
rendered.  Indeed, the veteran's service separation 
examination, conducted in January 1969, is of record and it 
contains normal findings with respect to the abdomen and 
viscera.  The Board finds that this is strong evidence that, 
while the veteran is presumed to have suffered 
gastrointestinal symptoms during service, at the time of 
separation, the veteran did not have a disability affecting 
his digestive system.  

With respect to continuity of symptomatology after service, 
the Board finds it significant that the veteran did not 
report a digestive disorder to VA until he filed his March 
1998 claim, almost three decades after service.  See Shaw, 
3 Vet. App. 365 [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
Curry, 7 Vet. App. at 68 [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  Indeed, the treatment records of the veteran's 
private physicians at the Kearny Clinic reflect treatment of 
the veteran from 1970 to present, but show no complaint or 
diagnosis of a digestive disorder until March 1991.  An April 
1977 entry shows a concern on the part of the veteran that 
his "abdomen seems hard at times," but also contains the 
veteran's account that there are "generally no problems with 
his stomach."  Accordingly, continuity of symptomatology is 
not shown.

With respect to medical nexus evidence, the Board notes that 
the record contains no competent medical evidence that 
purports to relate the veteran's current gastrointestinal 
disorders to his military service.  The primary evidence with 
respect to medical nexus comes from the veteran's own 
contentions.  However, it is now well established that 
although he is competent to report on his symptoms, as a 
layperson without medical training the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu, 2 Vet. App. at 494-5.  
Accordingly, the Board finds that the third Hickson element 
is not met.

It is noted that the veteran reported at separation that he 
had a history of stomach, liver or intestinal trouble.  
However, he reported the same thing at entry into service, 
and as noted above, there is no evidence of a diagnosis or 
treatment with respect to the gastrointestinal system during 
service.  The Board does not believe that the veteran's 
statements raise a claim of aggravation of a preexisting 
condition, as the veteran has not asserted such a claim, and 
as the competent medical findings at both entry and 
separation from service show a normal abdomen and viscera.  

Secondary service connection

In addition to the veteran's claim that his digestive 
disorders are directly related to service, he has also 
asserted that they are secondary to "stress".  The Board 
again notes that the veteran is service connected for a 
psychiatric disorder (PTSD), and therefore this raises a 
claim for service connection on a secondary basis.  

As noted above, there is evidence of a current 
gastrointestinal disability, and the veteran is service 
connected for PTSD.  Thus, the first and second Wallin 
elements are met.  The question remaining is therefore 
whether competent medical evidence establishes a relationship 
between the veteran's PTSD and his gastrointestinal 
disorders.  The Board can identify no competent evidence of 
record that purports to establish such a relationship.  

The veteran was afforded a VA examination in August 2004 and 
the examiner was asked to state an opinion with respect to a 
possible relationship between the veteran's digestive 
disorders and his PTSD.  The examiner concluded that, because 
the severity of gastrointestinal symptoms was not correlated 
to the severity of his PTSD symptoms, and based on the 
reality that PTSD is a mental health issue and does not cause 
organic medical condition such as a hiatal hernia or 
gastroesophageal reflux disease, it was his opinion that the 
veteran's current gastrointestinal condition is less likely 
than not secondary to his PTSD and it is less likely than not 
aggravated by his PTSD.

Only the veteran's statements contradict the opinion of the 
August 2004 VA examiner  As discussed above, the veteran is 
not competent to offer an opinion as to the etiology of his 
gastrointestinal disorders.  Accordingly, the Board concludes 
that the third Wallin element is not met.

Conclusion

For the reasons set out above, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's gastrointestinal disorders resulted from a disease 
or injury incurred in active service, or are proximately due 
to or the result of his service connected PTSD.  The 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder is denied.



4.  Entitlement to an increased disability rating for a back 
disorder, currently evaluated as 20 percent disabling.

The veteran seeking entitlement to an increased disability 
rating for his service-connected low back disability, which 
is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2004). 

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].



Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).




Specific schedular criteria 

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  
As alluded to above, the RO has rated the veteran's back 
disability under former Diagnostic Code 5293 and current 
Diagnostic Code 5242 [intervertebral disc syndrome]. 

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, the revised regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000.  

The RO has rated the veteran's low back disability under both 
the former and the current schedular criteria.  The veteran 
has recently been provided with the revised criteria.  See 
the May 2004 Supplemental Statement of the Case.

Specific schedular criteria

(i.)  The former schedular criteria

The veteran's service-connected back disability was rated by 
the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), 
which provides as follows.

5293 Intervertebral disc syndrome:

60 % Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief;

40% Severe; recurring attacks, with intermittent relief;

20% Moderate; recurring attacks;

10% Mild;

0% Postoperative, cured.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Words such as "mild," "moderate", "severe", and 
"pronounced" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2004).  

It should also be noted that use of terminology such as 
"mild" by VA examiners and other medical professionals, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

(ii.)  The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004). 

5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §  4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60% With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months; 

40% With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months;

20% With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months;

10% With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disability, which is currently 
evaluated as 20 percent disabling under former
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004).  He 
essentially contends that the symptomatology associated with 
the disability is more severe than is contemplated by the 
currently assigned rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

As noted above, the RO chose to rate the veteran under 
Diagnostic Code 5293 [intervertebral disc syndrome].  This 
appears to most closely approximate the veteran's service-
connected lumbar spine disability.  The veteran was diagnosed 
with a herniated nucleus pulposis at L4, and he underwent a 
lumbar laminectomy in April 1997.  In the Board's view, no 
other diagnostic code fits the veteran's low back disability 
as well.  Ankylosis of the lumbosacral spine is not shown or 
suggested in the evidence of record for purposes of 
Diagnostic Code 5286, 5289.  There is also no evidence of 
vertebral fracture (Diagnostic Code 5285) or lumbosacral 
strain Diagnostic Code 5295).  While there is some evidence 
of arthritis associated with the veteran's service-connected 
low back disability, it was found to be minimal in March 
2002.  Rating the veteran under the diagnostic code for 
arthritis, Diagnostic Code 5003, would therefore not be to 
his benefit.

Accordingly, the veteran will be rated under the former 
rating schedule using the diagnostic code for intervertebral 
disc syndrome, Diagnostic Code 5293 and under the current 
rating schedule using its successor, Diagnostic Code 4243.  

Schedular rating

The Board notes initially that, in addition to a low back 
disorder, the veteran has been diagnosed with a cervical and 
thoracic spine disorder, which are separately service 
connected and rated 10 percent disabling.  The Board believes 
that the evidence of record adequately distinguishes between 
the two back disorders.  
The Board will not consider symptoms associated with any 
other service-connected disability in assigning a rating for 
the veteran's low back.  See 38 C.F.R. § 4.14 (2004) [VA's 
anti-pyramiding regulation].

(i.)  The former schedular criteria

As discussed above, in order to warrant a 60 percent rating 
under former Diagnostic Code 5293, the evidence must show 
symptoms which are pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, and with little intermittent relief.  In order to 
warrant a 40 percent rating under the former criteria, the 
evidence must show severe recurring attacks of intervertebral 
disc syndrome with intermittent relief.  

With respect to general neurologic findings appropriate to 
the site of the diseased disc, the Board notes that 
neurological testing was conducted on several occasions by 
the veteran's private physician, Dr. D.P.M.  In December 
2000, neurological examination showed that motor strength was 
rated at 5 out of 5 throughout both lower extremities.  
Sensation was slightly decreased in the left lateral femoral 
cutaneous nerve.  All other sensations were completely intact 
in the torso and both lower extremities.  On nerve tension 
testing, back extension reproduced no claudication in either 
lower extremity.  Straight leg raise and Bowstring tests 
reproduced no sciatica down either leg.  

In February 2001, neurological testing was also described as 
intact; and nerve tension testing was described as 
unremarkable.  Similar results were reported in April 2001 
and October 2001.  

A March 2002 VA examiner described the musculature of the 
back as strong.  The examiner noted that the veteran had no 
difficulty ambulating.

In addition to these essentially normal neurological 
findings, the evidence contains no finding consistent with 
absent ankle jerk.  Indeed, Dr. D.P.M in December 2000 
reported reflexes present at 1+ at the ankles bilaterally.  
With respect to muscle spasms, on examination in December 
2000, there was a palpable spasm of the thoracolumbar spine 
but no spasm of the lumbosacral junction.  Physical therapy 
reports in April and October 1996 show no muscle spasms.  

With respect to limitation of motion, the veteran's private 
physician, Dr. D.P.M., measured motion of the veteran's back 
in December 2000, finding extension to 20 degrees, right 
lateral bending to 20 degrees, left lateral bending to 10 
degrees, right rotation to 10 degrees, left rotation to 10 
degrees, and forward flexion to 60 degrees.  In September 
2001, he measured extension to 20 degrees, and forward 
flexion to 60 degrees.  

On VA examination in March 2002, the veteran was able to 
forward flex the trunk from 0 degrees to 90 degrees, 
posteriorly extend it from 0 degrees to 20 degrees, and 
laterally flex the trunk from 0 degrees to 20 degrees in both 
directions.  He was able to laterally rotate the trunk from 0 
degrees to 30 degrees in both directions.  

In the Board's view, such objective findings do not in any 
way suggest either severe or pronounced intervertebral disc 
syndrome.  Indeed, Dr. D.P.M described a mild to moderate 
level of symptoms in December 2000, which he thought would 
most likely improve with conditioning.  Dr. D.P.M.'s 
description appears entirely consistent with the objective 
symptoms, such as range of motion and other neurological 
findings, as discussed above.  Under these circumstances, the 
Board concludes that neither "severe" nor "pronounced" 
disability due to intervertebral disk syndrome is objectively 
shown.    

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected low back 
disorder symptomatology.  He has stated that his employment 
was terminated after more than 28 years due to his back 
symptomatology.  In November 2002, he stated that he 
continues to experience days when he cannot wash his hair 
with both hands, wash his lower extremities, stand on one 
foot, or hold himself up to brush his teeth.  There is simply 
no objective medical evidence which supports the veteran's 
contentions, at least with respect to the low back disability 
here under consideration.  In particular, in a situation such 
as this, where the veteran has multiple disabilities 
affecting his back extremities, the Board must rely on the 
objective medical evidence to distinguish the symptomatology 
related to the service connected disability under review.  

Moreover, although the veteran is competent to report his 
symptoms, he is not competent to ascribe those symptoms to a 
particular etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Like all evidence, his self reports must be 
evaluated in the light of the entire record.  As discussed 
above, the objective medical evidence does not show a level 
of pathology due to the service-connected low back disability 
which is consistent with the veteran's complaints.  

In summary, believes that the objective evidence of record, 
as indicated above, demonstrates a level of disability of the 
lumbar spine that does not meet the requirements of a rating 
higher than 20 percent under the former schedular criteria, 
and this objective evidence outweighs the veteran's 
statements.  

(ii.)  The current schedular criteria

As discussed in greater detail above, under the revised 
provisions intervertebral disc syndrome is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §  4.25.  See 38 
C.F.R. 4.71a, Diagnostic Code 5243 (2004).

The Board will first address the General Rating Formula.  
Under that Formula, the 30 percent level is applicable only 
to disabilities of the cervical spine. See Note (6) under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  
To warrant a 50 percent or 100 percent rating under the 
General Rating Formula, the evidence would have to show 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)]. 

A 40 percent rating requires a showing of forward flexion of 
the thoracolumbar spine that is limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Favorable ankylosis is defined in the rating schedule 
as a fixation of spinal segments in neutral position (zero 
degrees).  

In this case, neither favorable nor unfavorable ankylosis of 
the thoracolumbar spine or of the entire spine is shown by 
any of the objective evidence of record.  The range of motion 
findings discussed above show clearly that ankylosis is not 
present.  On examination in March 2002, the veteran was able 
to forward flex from 0 degrees to 90 degrees, extend from 0 
degrees to 20 degrees, and laterally flex from 0 degrees to 
20 degrees in both directions.  He was able to laterally 
rotate the trunk from 0 degrees to 30 degrees in both 
directions.  Such findings are not consistent with ankylosis 
of any kind, as defined in the rating schedule or by the 
Court.  

Moreover, forward flexion is not limited to 30 degrees or 
less.  As discussed immediately above, the veteran was bale 
to forward flex to 90 degrees in March 2002, and there is no 
objective medical evidence to the contrary.

Under the Formula for Rating Intervertebral Disc Syndrome, in 
order for a 40 percent disability rating to be assigned on 
the basis of incapacitating episodes, the evidence would have 
to demonstrate or approximate a finding of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  In order for a 
60 percent disability rating to be assigned on the basis of 
incapacitating episodes, the evidence would have to 
approximate a finding of incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is specifically defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

The veteran described to the March 2002 VA examiner one 
prostrating type episode of back pain per month, and he was 
noted to have been on bed rest for one day in a March 1998 
treatment record.  However, with the exception of the period 
immediately following his lumbar laminectomy in 1997, the 
record does not show any period of bed rest prescribed by a 
physician.  Accordingly, the criteria for a higher disability 
rating based on incapacitating episodes are not met.

In short, based on the medical evidence of record, the 
current schedular criteria for a higher rating for the 
service-connected low back disability have been met or 
approximated, based on either the General Formula of the 
specific formula for rating intervertebral disc syndrome in 
Diagnostic Code 5243.

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59(2003).  See DeLuca, supra.  In essence, 
the Board must review the record in order to determine 
whether additional disability may be assigned for functional 
loss, such as limitation of motion, incoordination, weakness, 
fatigability and the like due to pain.

The March 2002 VA examiner specifically considered the De 
Luca criteria in his evaluation of the veteran's low back.  
He found that the veteran's range of forward flexion was to 
90 degrees, with pain starting at 80 degrees.  The veteran 
was able to perform the exercises without difficulty, and the 
musculature of the back appeared to be strong.  The veteran 
appeared to have no difficulty ambulating, according to the 
examiner.  The veteran was able to perform two additional 
forward flexion exercises and he exhibited mild pain and mild 
fatigability but no weakness or incoordination with these, 
and his range of motion did not decrease.  The examiner 
thought that the veteran would have much more pain and 
discomfort during certain periods of exacerbated symptoms, 
and noted that he seemed to have less symptoms at the time of 
the examination.  

After having carefully reviewed the record, and for reasons 
stated above, the Board declines to assign additional 
disability under 38 C.F.R. §§ 4.40 and 4.45.  The Board does 
not necessarily doubt that the veteran may experience low 
back pain, although , his claimed severe back pain has never 
been demonstrated on objective physical examination.  The 
Board also notes that March 2002 examiner's finding of only 
mild pain and fatigability, and no weakness or 
incoordination.  

In short, on examination, the veteran has consistently 
performed to a level that is consistent with the current 20 
percent rating.  The Board can identify objective no basis on 
which to assign additional compensation based on DeLuca 
factors.  As noted above, to the extent that the veteran is 
contending that his low back symptoms, alone cause limitation 
of function, he has numerous other disabilities and he is not 
competent to apportion symptomatology among these.  See 
Espiritu, supra.




Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, service connection was granted and a 20 percent 
rating was assigned, effective from April 6, 1998.  The 
medical evidence of record appears to support the proposition 
that the veteran's service-connected low back disability has 
not changed appreciably during the period on appeal.  
Essentially, the original injury occurred in 1968, 30 years 
before the veteran filed his claim.  He underwent a surgical 
laminectomy in 1987, more than 10 years before the claim was 
filed.  There is no evidence to indicate any further injury 
to the back since that time.  Moreover, the Board has 
reviewed all of the evidence pertinent to the period on 
appeal, and for the reasons discussed in detail above, there 
appears to have been none of the symptoms which would allow 
for the assignment of a disability rating higher than 20 
percent at any time during the period of time here under 
consideration.  Based on the record, the Board finds that a 
20 percent disability rating was properly assigned for the 
entire period since April 6, 1998.   

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected low back disorder.  The 
benefit sought on appeal is accordingly denied.



ORDER

Service connection for a dental disorder is denied.

Service connection for a skin disorder is denied.

Service connection for a gastrointestinal disorder is denied.

An increased evaluation for a service-connected low back 
disability is denied.


REMAND

5.  Entitlement to an increased disability rating for 
headaches, currently evaluated as 10 percent disabling.

The provisions of the VCAA have been discussed above.  After 
a review of the record, it appears that although several VCAA 
letters have been issued with respect to the veteran's 
various claims, no VCAA letter has been issued as to his 
claim of entitlement to an increased disability rating for 
headaches.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the issue to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must send the veteran a VCAA 
letter which notifies him of the evidence 
necessary to substantiate his claim of 
entitlement to an increased disability 
rating for headaches, and inform him of 
the evidence he needs to submit and that 
which will be obtained by VA.  

2.  If the veteran submits additional 
evidence, and after undertaking any 
additional development it deems to be 
necessary, VBA should readjudicate the 
claim.  If the claim remains denied, VBA 
should issue a supplemental statement of 
the case.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


